/¥J*~/y
                                        ELECTRONIC RECORD


COA #       10-13-00294-CR                               OFFENSE:         Murder


            Augustine Cantu Jimenez v. The State of
STYLE:     Texas                                         COUNTY:          McLennan


TRIAL COURT:              19th District Court                                                    MOTION

TRIAL COURT #:            2013-29-C1                       FOR REHEARING IS:
TRIAL COURT JUDGE:        Hon. Ralph T. Strother           DATE:
DISPOSITION:        Affirmed                               JUDGE:




DATE:         September 18, 2014

JUSTICE:      Chief Justice Gray       PC
PUBLISH:                               DNP:        X


CLK RECORD:         October 11, 2013                   SUPPCLKRECORD:            June 4, 2014
RPT RECORD:         October 22, 2013                   SUPPRPTRECORD:            June 17, 2014
STATE BR:           August 6. 2014                     SUPP BR:

APP BR:             June 6, 2014                       PROSE BR:




                               IN THE COURT OF CRIMINAL APPEALS


ELECTRONIC RECORD                                            CCA #               IM2U&L
        APPZLLAS/T^                Petition                       Disposition:

FOR DISCRETIONARY REVIEW IN CCA IS:                               DATE:



DATE:
     %             3|fgllS
                                                                  JUDGE: _

                                                                  SIGNED:.                        PC:

JUDGE:          2i~                                               PUBLISH:                       DNP:




                     MOTION FOR REHEARING IN                      MOTION FOR STAY OF MANDATE IS:

CCA IS:                      ON                                                            ON

JUDGE:                                                            JUDGE: